Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present office action is responsive to communications received on 10/01/2021.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/29/2021 and 02/12/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1-12 were amended.
Claims 1-12 are pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites “one storing destinations” it should have been “one storing destination”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  the claim recites “based on a vale every kind of biological information” it seems the applicant intended to claim “based on a value of every kind of biological information”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  the claim recites “select one of .... whether or not a condition...” it would be clearer if the applicant where to add “based on whether or not a condition …”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  the claim recites “the terminal device according to any one of claims 1” and also recites “select a plurality of encryption method” which should have been “select a plurality of encryption methods”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  the claim recites “at least one encryption algorism” which should have been “at least one encryption algorithm”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  the claim recites “The terminal device according to claim 1 to 9” which should have been “The terminal device according to claims 1 to 9”. Moreover, the claim recites “the specified target file based on the store information” which should have been “the specified target file based on the stored information”. Also the claim recites “the encrypting method” which should have been “the encrypting method” Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  the claim recites “a hardware processor (10) configured to:” but in applicant’s drawings there is “Terminal Device 10” there is no consistency in the numbering.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

Claim 1 recites the limitation "save the encrypted, divided files".  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites “save the information”. It is not clear if the information is referring to "biological information" or "information identifying the divided files" from claim 1.

Dependent claims 2-10 do not cure the deficiencies of the independent claim upon which they depend and are therefore rejected under 35 U.S.C. 112(b).

Allowable Subject Matter
Claims 5-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
Rudrakshi et al. (P. G. Rudrakshi and S. K. M. Hatture, "A model for secure information storage and retrieval on cloud using multimodal biometric cryptosystem," 2014 International Conference on Computer and Communication Technology (ICCCT), 2014, pp. 169-174) wherein the fifth page of the cited portion discloses generating a key based on the biological data.
Lee (US 20150269389 A1) ¶488 discloses “the biometric information is used as a reference for decryption, it may be understood that the biometric information may be directly used for encryption/decryption or the encryption key may be determined from the biometric information.”.
Scheidt et al. (US 20020071554 A1) Abstract discloses “a biometric split generator for generating a biometric key split based on biometric data”.
Bauchspies (US 7697773 B1) column 6 lines 38-56 disclose for fingerprints “an initial encoding phase for a first ridge, and encoding of the remaining ridges in a second encoding phase. The initial encoding phase includes step 305 through step 320. Step 325 through step 345 are the remaining ridges encoding phase.” Additionally, Bauchspies column 8 lines 44-57 disclose a variable length encoding for fingerprints wherein different encoding phases could be used based on the length of the fingerprints.
Hayward et al. (US 20140211944 A1) ¶125 “biometric module is effectively an indexing tool that may be used by the encryption escrow module to identify an encryption algorithm from a library of indexed encryption algorithms so that the same encryption algorithm may be used to both store and to decrypt a particular keychain associated with a particular human being to whom "belongs" the biometric object 96.”

The prior art of record fails to teach or suggest, individually or in combination, each and every limitation of the claimed invention as a whole. For example, the prior art above individually or in combination do not disclose “select a plurality of encryption method based on the biological information acquired; encrypt the divided files with using the plurality of encryption methods selected; and save the encrypted, divided files at the selected at least one storing destination” within the context of the claimed invention as a whole.
Thus, the Examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious, within the claimed invention as a whole, without the usage of impermissible hindsight reasoning.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crandell (US 20090300737 A1) hereinafter referred to as Crandell in view of Venkatachalam et al. (S. P. Venkatachalam, P. Muthu Kannan and V. Palanisamy, "Combining cryptography with biometrics for enhanced security," 2009 International Conference on Control, Automation, Communication and Energy Conservation, 2009, pp. 1-6.) hereinafter referred to as Venkatachalam.

With respect to claim 1, Crandell discloses: A terminal device, comprising: a hardware processor configured to: divide a saving target file to create divided files; (Crandell ¶37 and Fig. 3 step 320 disclose splitting template into chunks).
select at least one of encryption method and at least one storing destinations; save the encrypted, divided files at the selected storing destination; (Crandell ¶36-38 disclose encrypting and selecting storing destination of divided template).
and acquire biological information of a user, (Crandell ¶43, ¶49 and Fig. 4 disclose a subsequent step wherein biometric reading is done).
a storage configured to store information identifying the divided files, (Crandell ¶40 discloses storage for storing divided template with chunk identifiers).
and the at least one storing destination at which the encrypted, divided files are stored, (Crandell ¶36-38 disclose encrypting and selecting storing destination of divided template “storage locations 70j-m”).
wherein the hardware processor is further configured to: select at least one encryption method and/or at least one storing destination. (Crandell ¶15 discloses there are multiple forms of biometrics; Crandell ¶17-18 disclose the splitting into chunks “should be mindful of the underlying data structure of the template to ensure that no single chunk reveals crucial information about the biometric identifier 55” and size of chunks are based on the biometric data. Crandell ¶27, 37-38 and 51 disclose selecting storage destination for the split biometric chunks based on the acquired biometric size).
Crandell does not explicitly disclose: a storage configured to store information identifying the at least one encryption method used for encrypting the divided files, and select at least one storing destination based on the biological information acquired.
However, Venkatachalam in an analogous art discloses: a storage configured to store information identifying the at least one encryption method used for encrypting the divided files, wherein the hardware processor is further configured to: select at least one encryption method and/or at least one storing destination based on the biological information acquired. (Venkatachalam page 2 section 3 discloses multiple biometrics wherein 3.1 and page 4 section 3.1.2.3 and page 5 section 5.1 disclose selecting an encryption based on the biometrics where the method is selected by choosing the biometric used. Wherein Venkatachalam page 5 sections 4.2 and 5 disclose the same user having different encryptions based on biometrics. Venkatachalam page 3 section 3.1.2.2 discloses the storage of the encryption method using a biometric to encrypt).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Crandell with a storage configured to store information identifying the at least one encryption method used for encrypting the divided files, wherein the hardware processor is further configured to: select at least one encryption method and/or at least one storing destination based on the biological information acquired as disclosed by Venkatachalam to offer a solution without being difficult to operate, being easy to hack, requiring too much operating time to execute, being difficult to operate on a large scale, storing naked key data, storing relationships, providing too much access to system managers, employees, being vulnerable to man in the middle attacks, being vulnerable to long term surveillance, and the like (see Venkatachalam page 1).

With respect to claim 2, Crandell in view of Venkatachalam disclose: The terminal device according to claim 1, wherein the biological information includes multiple kinds of the biological information, the hardware processor is configured to: select a plurality of encryption methods and/or a plurality of storing destinations based from each of the multiple kinds of biological information. (Venkatachalam page 2 section 3 discloses multiple biometrics wherein 3.1 discloses selecting an encryption based on the biometrics; wherein using a biometric to encrypt, where the method is selected by choosing the biometric used as mapped in the independent claim. Wherein Venkatachalam page 5 sections 4.2 and 5 disclose the same user having different encryptions based on biometrics. Venkatachalam page 3 section 3.1.2.2 discloses the storage of the encryption method).

With respect to claim 3, Crandell in view of Venkatachalam disclose: The terminal device according to claim 2, wherein the hardware processor is configured to: select one of encryption methods and/or one of storing destinations based on a vale every kind of biological information.  (Venkatachalam page 2 section 3 discloses multiple biometrics wherein 3.1 discloses selecting an encryption based on the biometrics; wherein using a biometric to encrypt, where the method is selected by choosing the biometric used as mapped in the independent claim. Wherein Venkatachalam page 5 sections 4.2 and 5 disclose the same user having different encryptions based on biometrics. Venkatachalam page 3 section 3.1.2.2 discloses the storage of the encryption method. Therefore, interpreted that the encryption method would be different based on the biometric as understood by the examiner).

With respect to claim 4, Crandell in view of Venkatachalam disclose: The terminal device according to claim 2, wherein the hardware processor is configured to: select one of encryption methods and/or one of storing destinations whether or not a condition set for every kind of biological information is satisfied. (In addition to the mapping in the independent claim, according to the claim language, if there is no condition set then Crandell ¶21 and ¶26 disclose storage location based from biometric chunks wherein the biometric data can be of multiple kinds such as fingerprint, retina, facial or voice as per Crandell ¶3 and ¶15 therefore interpreted that the storing destination is based on the size condition of biometric chunks wherein the splitting size can be predetermined based on a biometric delineation condition, as per Crandell ¶27).

With respect to claim 8, Crandell in view of Venkatachalam disclose: The terminal device according to claim 1, wherein the hardware processor is further configured to: save the at least one encrypted, divided file at the storing destination located in a first storage device; save the information in the storage located in a second storage device different from the first storage device.  (Crandell ¶26 and 36 disclose the encrypted data wherein the data chunks are stored on different devices).

With respect to claim 10, Crandell in view of Venkatachalam disclose: The terminal device according to claim 1 to 9, wherein the hardware processor is further configured to: specify a file to be restored, specify the at least one storing destination in which the encrypted, divided files formed from the specified file are stored, and the encrypting method used for encrypting the divided files formed from the specified target file based on the store information, and reproducing the specified target file by reading the specified encrypted, divided files from the storage destinations and decrypting the read encrypted, divided files based on the specified encrypting method. (Crandell ¶47-48 disclose retrieving the same file chunks, that were encrypted as mapped before, from the storage destination and decrypting them).

With respect to claim 11, Crandell discloses: A non-transitory recording medium storing a computer program, which when executed by a computer, causing the computer to: a hardware processor (10) configured to: divide a saving target file to create divided files; (Crandell ¶37 and Fig. 3 step 320 disclose splitting template into chunks).
acquire biological information of a user, (Crandell ¶43, ¶49 and Fig. 4 disclose a subsequent step wherein biometric reading is done).
select at least one encryption method and/or at least one storing destination; (Crandell ¶15 discloses there are multiple forms of biometrics; Crandell ¶17-18 disclose the splitting into chunks “should be mindful of the underlying data structure of the template to ensure that no single chunk reveals crucial information about the biometric identifier 55” and size of chunks are based on the biometric data. Crandell ¶27, 37-38 and 51 disclose selecting storage destination for the split biometric chunks based on the acquired biometric size).
encrypt the divided files using selected at least one encryption method; save the encrypted, divided files at the selected storing destination; (Crandell ¶36-38 disclose encrypting and selecting storing destination of divided template).
and save store information identifying the divided files, the at least one encryption method used for encrypting the divided files, and the at least one storing destination at which the encrypted, divided files are stored, in a storage.  (Crandell ¶40 discloses storage for storing divided template with chunk identifiers that are encrypted in the storing destination “storage locations 70j-m”).
Crandell does not explicitly disclose: select at least one encryption method and/or at least one storing destination based on the biological information acquired;
However, Venkatachalam in an analogous art discloses: select at least one encryption method and/or at least one storing destination based on the biological information acquired; (Venkatachalam page 2 section 3 discloses multiple biometrics wherein 3.1 and page 4 section 3.1.2.3 and page 5 section 5.1 disclose selecting an encryption based on the biometrics where the method is selected by choosing the biometric used. Wherein Venkatachalam page 5 sections 4.2 and 5 disclose the same user having different encryptions based on biometrics. Venkatachalam page 3 section 3.1.2.2 discloses the storage of the encryption method using a biometric to encrypt).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Crandell with selecting at least one encryption method and/or at least one storing destination based on the biological information acquired as disclosed by as disclosed by Venkatachalam to offer a solution without being difficult to operate, being easy to hack, requiring too much operating time to execute, being difficult to operate on a large scale, storing naked key data, storing relationships, providing too much access to system managers, employees, being vulnerable to man in the middle attacks, being vulnerable to long term surveillance, and the like (see Venkatachalam page 1).

With respect to claim 12, Crandell discloses: A file processing method, comprising: dividing a saving target file to create divided files; (Crandell ¶37 and Fig. 3 step 320 disclose splitting template into chunks).
acquiring biological information, (Crandell ¶43, ¶49 and Fig. 4 disclose a subsequent step wherein biometric reading is done).
selecting at least one encryption method and at least one storing destination; (Crandell ¶15 discloses there are multiple forms of biometrics; Crandell ¶17-18 disclose the splitting into chunks “should be mindful of the underlying data structure of the template to ensure that no single chunk reveals crucial information about the biometric identifier 55” and size of chunks are based on the biometric data. Crandell ¶27, 37-38 and 51 disclose selecting storage destination for the split biometric chunks based on the acquired biometric size).
encrypting the divided files with using the selected at least one encryption method; and saving the encrypted, divided files at the selected at least one storing destination; (Crandell ¶36-38 disclose encrypting and selecting storing destination of divided template. Crandell ¶40 discloses storage for storing divided template with chunk identifiers that are encrypted in the storing destination “storage locations 70j-m”).
Crandell does not explicitly disclose: wherein the selecting selects at least one encryption method and/or at least one storing destination based on the biological information acquired.
However, Venkatachalam in an analogous art discloses: wherein the selecting selects at least one encryption method and/or at least one storing destination based on the biological information acquired. (Venkatachalam page 2 section 3 discloses multiple biometrics wherein 3.1 and page 4 section 3.1.2.3 and page 5 section 5.1 disclose selecting an encryption based on the biometrics where the method is selected by choosing the biometric used. Wherein Venkatachalam page 5 sections 4.2 and 5 disclose the same user having different encryptions based on biometrics. Venkatachalam page 3 section 3.1.2.2 discloses the storage of the encryption method using a biometric to encrypt).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Crandell wherein the selecting selects at least one encryption method and/or at least one storing destination based on the biological information acquired as disclosed by as disclosed by Venkatachalam to offer a solution without being difficult to operate, being easy to hack, requiring too much operating time to execute, being difficult to operate on a large scale, storing naked key data, storing relationships, providing too much access to system managers, employees, being vulnerable to man in the middle attacks, being vulnerable to long term surveillance, and the like (see Venkatachalam page 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322. The examiner can normally be reached Mon to Fri 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.S.G./Examiner, Art Unit 2493

/Michael Simitoski/Primary Examiner, Art Unit 2493